DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piao (US 20200169738 A1).
Regarding Claim 14, Piao teaches a decoding apparatus (Paragraph 11), comprising:
at least one processor (Paragraph 11); and
a memory storing computer executable instructions for execution by the at least one processor (Paragraph 14), wherein the computer executable instructions instruct the at least one processor to:
obtain a bitstream of a to-be-processed picture, and obtain identification information from the bitstream (Paragraphs 87-88);
determine, based on the identification information, a block split method and a transform method that are used for a to-be-decoded picture block in the picture, wherein the to-be-decoded picture block is an object on which decoding is performed (Paragraphs 87-91);
split the to-be-decoded picture block according to the block split method to obtain a plurality of picture subblocks (Paragraphs 91-94); and
inversely transform at least one of the plurality of picture subblocks according to the transform method (Paragraphs 91-94).
Regarding Claim 15, Piao teaches the apparatus according to claim 14, Piao further teaches wherein the computer executable instructions further instruct the at least one processor to split the to-be-decoded picture block according to the block split method to obtain M picture subblocks, wherein M is an integer greater than 1; and wherein the computer executable instructions further instruct the at least one processor to inversely transform, according to the transform method, a to-be-inversely transformed picture block obtained after N neighboring picture subblocks in the M picture subblocks are combined, wherein N is an integer less than or equal to M and greater than or equal to 1 (Paragraphs 178-182; Paragraphs 196-206).
Regarding Claim 16, Piao teaches the apparatus according to claim 15, Piao further teaches wherein the computer executable instructions further instruct the at least one processor to perform any one of the following three methods: inversely transforming each of the M picture subblocks; inversely transforming a to-be-inversely transformed picture block obtained after at least two of the M picture subblocks are combined; and inversely transforming a to-be-inversely transformed picture block obtained after all the M picture subblocks are combined (Paragraphs 63-65; Paragraphs 87-94; Paragraphs 178-182; Paragraphs 196-206).
Regarding Claim 17, Piao teaches the apparatus according to claim 15, Piao further teaches wherein the computer executable instructions further instruct the at least one processor to perform any one of the following three methods: vertically splitting the to-be-decoded picture block to obtain the plurality of picture subblocks; horizontally splitting the to-be-decoded picture block to obtain the plurality of picture subblocks; and vertically and horizontally splitting the to-be-decoded picture block to obtain the plurality of picture subblocks (Paragraphs 96-98).
Claims 6-11 are drawn to an encoding apparatus corresponding to the decoding apparatus claimed in claims 14-17, these claims are drawn to performing the inverse of the decoding apparatus as claimed above and contain limitations similar to those rejected above. Piao further teaches an encoding apparatus corresponding to the decoding apparatus (Paragraphs 10-13)
12. The apparatus according to claim 9, wherein the computer executable instructions further instruct the at least one processor to determine a method with a lowest operation cost in the three methods as the transform method used for the at least one of the picture subblocks (Paragraph 54; Paragraphs 79-80).
13. The apparatus according to claim 9, wherein the computer executable instructions further instruct the at least one processor to determine, from the three methods and based on a result of comparison between one or both of a length and a width of the to-be-encoded picture block and a specified threshold, the transform method used for the at least one of the picture subblocks (Paragraphs 63-65).
Regarding Claim 18, Piao teaches the apparatus according to claim 17, Piao further teaches wherein the computer executable instructions further instruct the at least one processor to perform either of the following two methods: when the M picture subblocks are obtained by horizontally splitting the picture block, inversely transforming a to-be-inversely transformed picture block obtained after N neighboring picture subblocks in the M picture subblocks are vertically combined; or when the M picture subblocks are obtained by vertically splitting the picture block, inversely transforming a to-be-inversely transformed picture block obtained after N neighboring picture subblocks in the M picture subblocks are horizontally combined (Paragraphs 96-98; Paragraphs 105-109; Paragraphs 178-182; Paragraphs 196-206).
Method Claims 1-5 are drawn to the method of using corresponding apparatus claimed in claims 14-18 and are rejected for the same reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483